  Case 16-39951         Doc 37     Filed 10/02/18 Entered 10/02/18 12:44:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-39951
         KARI SROKA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2016.

         2) The plan was confirmed on 02/28/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/14/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $78,900.00.

         10) Amount of unsecured claims discharged without payment: $25,598.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-39951      Doc 37       Filed 10/02/18 Entered 10/02/18 12:44:35                      Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $16,800.00
       Less amount refunded to debtor                          $461.01

NET RECEIPTS:                                                                                  $16,338.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,843.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $766.41
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,609.41

Attorney fees paid and disclosed by debtor:               $2,157.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                 Secured       20,725.00     25,028.19        25,028.19            0.00       0.00
ALLY FINANCIAL                 Unsecured      4,586.00            NA               NA            0.00       0.00
CAPITAL ONE                    Unsecured           0.00           NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured      2,190.00            NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured         660.00           NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured           0.00           NA               NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK SEARS                 Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                  Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                  Unsecured           0.00           NA               NA            0.00       0.00
DELAWARE PLACE MTG SVCS        Unsecured           0.00           NA               NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST   Secured              NA       7,741.63             0.00           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST   Unsecured            NA            NA               NA            0.00       0.00
FIFTH THIRD BANK               Unsecured     12,667.00            NA               NA            0.00       0.00
FIFTH THIRD BANK               Secured       33,038.00     35,194.64              0.00           0.00       0.00
FORD MOTOR CREDIT              Unsecured           0.00           NA               NA            0.00       0.00
GMAC MORTGAGE                  Unsecured           0.00           NA               NA            0.00       0.00
HSBC BANK USA                  Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority            0.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority            0.00           NA               NA            0.00       0.00
Kohls/Capital One              Unsecured          45.00           NA               NA            0.00       0.00
OLYMPIA PLACE CONDOMINUMS      Unsecured           0.00           NA               NA            0.00       0.00
OLYMPIA PLACE CONDOMINUMS      Secured             0.00           NA               NA            0.00       0.00
PNC BANK                       Unsecured      2,108.00       2,019.68         2,019.68      2,019.68        0.00
PRA RECEIVABLES MGMT           Unsecured     11,709.00     11,709.90        11,709.90      11,709.90        0.00
SYNCHRONY BANK                 Unsecured           0.00           NA               NA            0.00       0.00
TNB VISA TARGET                Unsecured           0.00           NA               NA            0.00       0.00
WACHOV MTG/WELLS FARGO         Unsecured           0.00           NA               NA            0.00       0.00
WELLS FARGO                    Secured      139,629.00    136,037.71       143,779.34            0.00       0.00
WELLS FARGO AUTO FINANCE       Unsecured           0.00           NA               NA            0.00       0.00
WELLS FARGO DEALER SERVICES    Secured       21,425.00     26,520.23        26,520.23            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-39951       Doc 37     Filed 10/02/18 Entered 10/02/18 12:44:35                  Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim        Claim        Claim         Principal       Int.
Name                             Class    Scheduled     Asserted     Allowed          Paid          Paid
WELLS FARGO DEALER SERVICES   Unsecured      5,450.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                             $143,779.34                  $0.00               $0.00
      Mortgage Arrearage                                 $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                       $51,548.42                  $0.00               $0.00
      All Other Secured                                  $0.00                  $0.00               $0.00
TOTAL SECURED:                                     $195,327.76                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                 $0.00               $0.00
       Domestic Support Ongoing                           $0.00                 $0.00               $0.00
       All Other Priority                                 $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                         $13,729.58        $13,729.58                    $0.00


Disbursements:

       Expenses of Administration                         $2,609.41
       Disbursements to Creditors                        $13,729.58

TOTAL DISBURSEMENTS :                                                                     $16,338.99




UST Form 101-13-FR-S (09/01/2009)
  Case 16-39951         Doc 37      Filed 10/02/18 Entered 10/02/18 12:44:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
